DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected without traverse claims 20-34 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 7, 9, 11, 12, 13, 14, 15, 16, 18, 19, 35, and 36 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including a laser output device that outputs a laser beam; a guiding optical system that guides the laser beam output from the laser output device; and an irradiating head that guides the laser beam output from the guiding optical system, and irradiates the workpiece with the laser beam, the irradiating head including, a first prism that refracts the laser beam, a second prism that is arranged at a position facing the first prism to refract the laser beam, a rotation mechanism that integrally rotates the first prism and the second prism, the rotation mechanism having a fixed part, a rotating part rotatably supported inside the fixed part and supporting the first prism and the second prism, and a motor that rotates the rotating part, the motor including, a rotor attached to the rotating part, and a stator provided outside the rotor and attached to the fixed part; a position adjusting mechanism changing a relative angle and a relative distance of the first prism and the second prism manually or automatically by a driving force during cutting or boring machining of the workpiece; an encoder having, a detecting part fixed to an inner peripheral surface of the fixed part, and a rotational part fixed to an outer peripheral surface of the rotating part and rotates  together with the rotating part, such that an inner peripheral surface of the detecting part that extends along a rotational axis of the rotation mechanism opposes an outer peripheral surface of the rotational part that extends along the rotational axis, the rotational part being provided with an identifier such that the detecting part detects rotation of the rotational part to detect rotating speed of the rotating part with respect to the fixed part; and a controller configured to control the rotation mechanism to rotate the first prism and the second prism utilizing the detected rotating speed of the rotating part, such that a light path of the laser beam is rotated around the rotational axis of the rotation mechanism and the workpiece is irradiated while rotating the position of irradiation to the workpiece as claimed in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744